Ostrander, J.
(after stating the facts). It will be noticed that the testator disposes of his personal property absolutely, his real estate upon condition, and to the same person. In this circumstance and in the employment of the words, “ to have and to hold the same as long as she remains my widow but if she shall marry again, I request and direct that she sell said lot and divide the proceeds of such sale equally between herself and my sons,” etc., is found an intention to devise to the wife no more than an estate for her life, rather than an estate in fee subject to be divested if she should remarry. The words quoted may be construed as a devise over in case of the marriage of the widow, and, so construed, the will gives *686her a life estate only. Haab v. Schneeberger, 147 Mich. 583.
The decree is reversed, with costs of this court. A decree will be entered in this court for foreclosure of the mortgage, with costs of the court below, and the record remanded for further proceedings under said decree.
McAlvay, C. J., and Carpenter, Grant, and Blair, JJ., concurred.